Citation Nr: 1724309	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to December 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case is currently with the VA RO in Oakland, California.

In April 2012, the Board remanded the Veteran's case to comply with his request to testify at a hearing before a Veterans Law Judge.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In March 2015 and June 2016, the Board remanded the appeal for further development.

As noted by the Board in previous remands, the issue of entitlement to non-service connected pension benefits was raised by the record in an August 2011 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred the issue to the AOJ for appropriate action in April 2012 and June 2016; however, there is no indication that any action has been taken by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The Veteran did not exhibit any bilateral hip condition in service, arthritis was not manifested to a compensable degree within one year of separation from service, and a current bilateral hip disability is not otherwise shown to be associated with his active service or with a service-connected disability.

2.  The Veteran did not exhibit any low back condition in service, arthritis was not manifested to a compensable degree within one year of separation from service, and a current low back disability is not otherwise shown to be associated with his active service or with a service-connected disability.

3.  Service-connected disabilities do not preclude the Veteran from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA provided notice by way of a January 2007 letter that was sent to the Veteran.  There is allegation that the notice was deficient.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The information and evidence that have been associated with the claims file includes service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements and testimony.  The Board remanded this case in March 2015 and June 2016, in part, to obtain outstanding SSA records and VA treatment records dated from 2007 to the present.  The AOJ obtained updated VA treatment records and SSA records.  Neither the Veteran, nor his representative, has identified any outstanding evidence, which could be obtained to substantiate his appeal.

The Veteran underwent VA examinations to evaluate his bilateral hip and low back conditions in January 2007, February 2017, and March 2017.  Taken together, the examination reports and opinions are based on an accurate history that yielded definitive opinions supported by a sufficient rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The March 2017 opinions substantially comply with its June 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  There has been no allegation of any deficiency in the examination reports.  

Medical opinions on the questions of direct service connection for the issues on appeal are not required because a VA examination or opinion is deemed necessary only if the evidence of record: (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability; and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4). 

In this case, as described in detail below, there is no competent and credible evidence of record indicating that an event, injury, or disease occurred during the Veteran's period of active duty or that arthritis manifested within a year of service.  The Veteran's contentions are based on a theory that his bilateral hip and low back disabilities were caused by his service-connected left ankle disability; rather than direct service incurrence.  There is no other evidence that the claimed disabilities may be directly related to service.  

II. Service Connection

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, listed chronic diseases, to include arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service or in service and at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.   Secondary service connection is provided for disability that is caused by a service connected disease or disability; or that is aggravated by a service connected disease or disability.  38 C.F.R. § 3.310(a), (b) (2016).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
B. Factual Background

The Veteran contends that his gait changed after injuring his left ankle in service, which resulted in a misalignment of his spine and hips.  See November 2007 Correspondence.  Additionally, he contends that his left leg is shorter than his right due to his in-service ankle fracture, which also causes misalignment of his spine and hips.  See April 2008 Correspondence.
Service treatment records reflect that the Veteran sustained a left distal fibula fracture in July 1971.  His leg was casted.   Three weeks later, in August 1971, an X-ray showed that the fracture was "healing well."  A week later, the Veteran's left ankle was assessed as being "ok."  During the Veteran's December 1971 separation examination, his lower extremities, feet, and spine were evaluated as clinically normal.  No evidence indicates that the Veteran complained of, or sought treatment for, symptoms associated with his hips or his low back during service.

Post-service VA treatment records reflect that the Veteran was treated for neck and left arm pain in April 2002.  An August 2006 VA treatment record shows that he denied any pain, and all of his peripheral joints had full range of motion.  A November 2006 VA treatment record shows that the Veteran reported walking 2.5 miles per day three to four times per week, and denied any pain.  

The Veteran was afforded a VA examination in January 2007.  He described constant pain in his hips and low back.  On examination, he walked with a mildly antalgic gait, and had some difficulty walking on his left heel and toes.  Range of motion of the hips and low back was limited.  The examiner noted that X-rays had been requested, but not obtained.  The Veteran was diagnosed with hip pain and lumbar degenerative disc disease.  The examiner opined that the Veteran's "low back and hip condition is caused by or a result of his service connected left ankle injury."  

Thereafter, in July 2007, X-rays of the hips and lumbar spine showed no abnormalities.  In September 2007, the January 2007 VA examiner provided an addendum to his previous opinion.  The examiner opined that "based upon the lack of documented evidence of degenerative joint disease that was present within one year of separation from the military... [i]t is my opinion service connection is denied."  

A November 2009 VA bone density scan showed "degenerative changes" in the spine.

A November 2009 VA treatment record shows that the Veteran complained of bilateral hip pain.  An X-ray was negative.  The physician noted "post left ankle trauma/fracture in long past," and indicated "? Leg length inequality causing pain due to mal-alignment of joints...need PT eval."  A corresponding VA physical therapy consultation request indicates that the Veteran had "left hip and back pain probably due to leg length inequality-left leg may be short due to previous fracture of the left ankle."  A physical therapy consultation was scheduled for May 2010, but the Veteran was a "no show."  

SSA records include X-rays from March 2010 showing "faint sclerosis" of the lumbar spine and atherosclerosis of the hips.  

A September 2010 VA treatment record shows that the Veteran voiced no new complaints, and he indicated that he was "camping out."  During a February 2011 VA social work consultation, the Veteran "explained at length about his exercise routine and how he enjoys walking."  

A September 2014 VA treatment record shows that the Veteran requested X-rays of his hips, low back, and left ankle, which all showed "[n]o evidence for significant pathology."  

A July 2015 VA treatment record shows that the Veteran reported shoulder and neck pain.  He also indicated that he was "very active, rides bicycle everywhere," and that his only concern was a recent lack of sleep.  

The Veteran was afforded a VA examination in February 2017.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's bilateral hip condition and low back condition were less likely as not caused by his service-connected left ankle disability, to include due to a leg length discrepancy.  The examiner noted that an October 2006 X-ray of the left ankle showed minimal degenerative changes and indicated that the bones "healed fine."  The examiner also noted that although there was a slight leg length discrepancy, "it does not appear to be significant enough to cause such an alteration in spinal and pelvic anatomy to cause his current back and hip problems."  The examiner indicated that the Veteran "has multiple risk factors for back and hip problems, including his age, history of smoking, and poor nutrition."  Moreover, the examiner indicated that there is "no evidence to suggest that his left ankle fracture was so severe that it caused significant deformity of the ankle."  

The examiner also stated that although the Veteran did have a leg length discrepancy, there was no way of knowing whether he had such a discrepancy prior to his ankle fracture.  The examiner added; however, that because "the bones of the left ankle are in good alignment and no bony deformity noted on X-ray in 2006, it is difficult to attribute his left leg discrepancy to his prior fracture."  The examiner noted that the Veteran "could have had this longer left leg prior to the fracture as it is common to have increased risk of fracture on impact if you have a longer leg as compared to the other side."  

The Veteran was afforded a VA examination in March 2017.  The examiner noted that although the Veteran was service connected for limited motion of the ankle, he "has no limited motion now and has a completely healed closed left distal tibia fracture which was sustained July 27 71."  The examiner indicated that no left or right hip pathology existed based on reported information and X-rays taken in July 2007 and September 2014.  The examiner referenced the February 2017 VA examination and indicated that those "findings drastically are different than of this examiner's."  The examiner stated that he had carefully reviewed all medical records and performed all of the examination maneuvers objectively.  The Veteran reported that he peddled a bicycle ten miles a day and did so without significant pain or disability.  The examiner also found no length discrepancy.  The Veteran's gait was unimpaired without cane or crutch and there was normal cadence and locomotion.

The examiner opined that it was less likely as not that a bilateral hip condition, including atherosclerosis "which indicates hardening other arteries and is not a bone related pathologic condition", was either caused or aggravated by service-connected left ankle disability.  The examiner's rationale was that atherosclerosis was not a bony or joint related condition and was the result of arterial sclerosis due to hyperlipidemia; age; or cigarette smoking.  Since there was no condition of pathologic significance in either hip based on physical examination or X-ray there was "no basis or need to justify connection of bilateral hip complaints to that of left ankle disability."  The examiner noted no current left ankle disability. Physical exam of the left ankle as well as radiographs of the left ankle and discrete measurements of leg lengths all failed to indicate a pathologic basis for which any hip related condition would be present.  The examination including gait was described as entirely normal.

The examiner also opined that it was less likely than not that a low back condition was caused or aggravated by the service-connected left ankle disability.  The examiner found that the Veteran's low back condition was transient and that he had worked for many years in a strenuous occupation.  

Regarding a leg length discrepancy, the examiner indicated that there was no leg length discrepancy.  The examiner also noted the 2007 VA opinion and 2009 VA treatment records indicating that a gait disturbance due to leg length discrepancy could have caused the Veteran's bilateral hip and low back conditions.  The examiner indicated the he "specifically objects [to] this notion...as we have carefully measured from the right and left greater trochanteric of each hip to the ankle and on each side it is exactly 36 cm."  The examiner also noted that the Veteran's "gait and cadence are normal...[h]e does not use a cane and was observed to be walking without a cane or any mechanical support on today's exam."

C. Analysis

With regard to direct service connection, the Veteran has not alleged, and there is no other evidence that he sustained injuries to his hips or low back during service.  As noted above, the Veteran's service treatment records contain no complaints or treatment related to these conditions.  The first medical evidence related to hip and low back pain is in 2007, over 30 years after service.  Moreover, in an October 2006 statement, the Veteran reported the onset of his hip and low back pain in the late-1990s, and during the September 2014 Board hearing, he reported onset of hip and low back pain in 2004 or 2005.  

The Board has also considered whether service connection may be granted on a presumptive basis for a chronic disability, such as arthritis.  VA treatment records note a diagnosis of hip arthralgia (which is joint pain), but the February 2017 VA examination report reflects a diagnosis of degenerative arthritis of the spine.  The Board will therefore consider whether presumptive service connection is warranted.

Arthritis of the Veteran's hips or low back was not "shown in service" or during the presumptive period.  That is, there is no probative evidence of arthritis manifested in service or to a compensable degree within one year of discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence shows that the Veteran was not diagnosed with arthritis until over 30 years after service and there was no suggestion that this condition was present within the first post-service year.  As noted above, there is no assertion or evidence that symptoms of arthritis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Based on the foregoing, the Board finds that service connection on a direct or presumptive basis for chronic disease is not warranted for a bilateral hip or low back condition because they first manifested greater than one year after active duty and were not caused or aggravated by any aspect of service.  

The remaining question is whether there is a connection between his bilateral hip and low back conditions and the service-connected left ankle disability; so as to warrant service connection on a secondary basis.   

The February 2017 and March 2017 VA opinions are highly persuasive on the issues of whether the Veteran's left ankle disability caused or aggravated a current bilateral hip or low back disability.  The probative value of medical opinion evidence is based on whther it was the product of an accurate history; is definitive; and is supported by a sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The February 2017 and March 2017 VA examiners' conclusions are shown to have been based upon a thorough review of the claims file, physical examination of the Veteran, and acknowledgement of the Veteran's statements regarding the onset and nature of his symptoms.  Moreover, the opinions are supported by a sufficient explanation and reference to pertinent evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Furthermore, the examiners fully considered the Veteran's reports regarding leg length discrepancy, and they reconciled their negative opinions with the other evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  In this regard, the examiners acknowledged the notations in the record regarding the possible relationship between the Veteran's left ankle fracture and his leg length/gait issues; however, the examiners sufficiently explained why the Veteran's hip and low back conditions were nonetheless not related to the left ankle disability.  Overall, the February and March 2017 VA opinions were thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's lay statements and medical records.  

The Board acknowledges the January 2007 VA opinion that the Veteran's bilateral hip and low back conditions are caused by or a result of his service connected left ankle injury and the November 2009 VA physician's notation that "left hip and back pain [are] probably due to leg length inequality."  However, these opinions are unsupported by any rationale or explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Therefore, these opinions are, at best, minimally probative, and are far outweighed by the highly probative reports discussed above.

The Board has also considered the Veteran's assertions that his bilateral hip and low back conditions are due to his service-connected left ankle disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hip and back disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed bilateral hip and low back conditions are related to a service-connected disability, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value. 

The evidence is against a finding that back or hip disabilities were caused or aggravated by an event in active military service or were caused or aggravated by a service-connected disability.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).

III. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

A total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16(b).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in determining whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In the present case, the Veteran is service-connected for a left ankle disability, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  Therefore, he does not meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16(a).  
In accordance with the Board's remand instructions, in September 2015, the RO referred the Veteran's claim of entitlement to a TDIU to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted under 38 C.F.R. § 4.16(b).  In February 2016, the Director of Compensation Service found that entitlement to a TDIU on an extra-schedular basis was not warranted.  This determination is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).   

The record reflects that the Veteran last worked in 1992 as an automotive mechanic.  He completed high school and two years of college.  See July 2015 VA Examination; SSA Records; March 2008 VA Form 21-8940 (application for TDIU).

A July 2015 VA examiner opined that the Veteran's left ankle disability, in combination with his bilateral hearing loss and tinnitus, would interfere with employment in physically active occupations, as well as sedentary occupations that required the ability to follow directions given in a noisy environment or over the phone.  A July 2015 VA audiologist opined that bilateral hearing loss would not affect employment that did not require communication in noisy environments.  The examiner also opined that tinnitus did not affect the Veteran's ability to work.

As noted above, the February 2017 and March 2017 VA examiners found essentially no left ankle residuals, and the March 2017 VA examiner indicated that the Veteran's gait was normal.  The disability has not prevented the Veteran from exercising and extensive walking

The Veteran himself has not stated that his currently service-connected disabilities alone rendered him unemployable.  Instead, on his March 2007 application for TDIU, he stated that it was his bilateral hip condition that rendered him unemployable.  Similarly, on an application for Social Security disability benefits, the Veteran indicated that his loss of hearing, hip and back pain, strokes, and ulnar nerve neuritis limited his ability to work.  He did not mention the left ankle disability.  While the Veteran deals with pain in his left ankle, he has not asserted that the pain, in combination with the other service connected disabilities, renders him unable to secure and follow substantially gainful employment. 

In March 2010, the Veteran was found to be disabled by SSA due to carpal tunnel syndrome and disorders of the back.  Thus, the basis of that award is distinguishable from the VA criteria.  See Holland v. Brown, 6 Vet. App. 443, 448 (1994).

In turning to the question of whether the Veteran is currently unable to obtain or sustain gainful employment due to his service-connected disabilities, the Veteran has essentially described an inability to engage in any physical activity due to his service-connected left ankle disability.  However, the level of severity claimed by the Veteran is not borne out by the clinical records and his reports of extensive physical activity.

The record reflects that the Veteran often denied any pain, reported walking and biking for long distances, and reported being very active.  See August 2006 VA Treatment Record (denied pain); November 2006 VA Treatment Record (reported walking 2.5 miles per day three to four times per week); February 2011 VA Treatment Record (explained at length about his exercise routine and how he enjoys walking); September 2014 VA Treatment Record (x-rays of left ankle negative for significant pathology); July 2015 VA Treatment Record (reported that he was very active and rides his bicycle everywhere).  Similarly, during the March 2017 VA examination, the Veteran reported that he peddled his bicycle ten miles per day without significant pain or disability.  Additionally, the Veteran's gait was unimpaired and the examiner found no limited motion of the ankle.

In light of the above, the Veteran's reports of severe incapacitation due to a service-connected left ankle disability are less credible and probative than his clinical reports that symptoms are of milder severity and cause much less functional impairment.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

The most credible and probative evidence of record reflects that the Veteran's left ankle disability has been manifested by intermittent pain without any other significant pathology.  The service-connected hearing loss and tinnitus result in difficulty comprehending speech in loud situations.  Considering the service-connected disabilities alone, without regard to age or non-service-connected disabilities, the weight of the evidence shows that he is able to engage in work.  The July 2015 VA examiner did opine that the service-connected disabilities impacted his ability to work; however, the examiner did not explicitly find an impact that would preclude gainful employment.  Further, a disability rating in itself is recognition that the ability to work is impaired.  38 C.F.R. § 4.1 (2016).  The Board finds it highly probative that the Veteran is still able to perform a whole range of activities of daily living that would be consistent with all types of employment.  As noted above, the Veteran is very physically active, and he enjoys camping, exercising, and biking.  

The lay and medical evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to a TDIU is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


